Citation Nr: 0011926	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for fatigue and sleep 
problems, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for knee pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  
8.  Entitlement to service connection for a sinus condition, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1990 to April 
1991.  He had periods of active (approximately 5 months and 
inactive duty for training over an 18 year period prior to 
this time.   This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York. 

Additional evidence was submitted on behalf of the veteran 
and received by the Board in March 2000.  This evidence was 
accompanied by a waiver of RO review signed by the veteran.  
Accordingly, the Board may proceed with its appellate review.  
38 C.F.R. § 20.1304 (1999). 


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of post-
traumatic stress disorder.  

2.  Hypertension clearly and unmistakably preexisted the 
veteran's active service, and there was no increase in 
severity of the underlying condition during service.  
3.  Fatigue and sleep problems have been medically linked to 
a diagnosed illness.  

4.  The veteran's complaints of knee pain are not supported 
by objective evidence.

5.  The claims of entitlement to service connection for 
memory loss, a skin disorder, headaches, and a sinus 
condition, to include as due to undiagnosed illness are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Pre-service hypertension was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

3.  Fatigue and sleep problems were not incurred in or 
aggravated in service and are not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).  

4.  Knee pain was not incurred in or aggravated in service 
and it is not due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999).

5.  The veteran's claim of entitlement to service connection 
for memory loss, to include as due to an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include as due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).
7.  The veteran's claim of entitlement to service connection 
for headaches, to include as due to an undiagnosed illness is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

8.  The veteran's claim of entitlement to service connection 
for a sinus condition, to include as due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
disorders, including arthritis, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. § 1111; see 
Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 4 
Vet. App. 331 (1993).  Further, a preexisting injury or 
disease is considered to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Also, compensation is available to Persian Gulf veterans who 
exhibit objective indications of chronic disability resulting 
from an illnesses or combination of illnesses manifested by 
one or more signs, if the disability becomes manifest to a 
degree of 10 percent or more not later than December 31, 2001 
and if the disability cannot be attributed to any known 
diagnosis.  38 C.F.R. § 3.317(a)(1), (5).  "[O]bjective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of verification.  38 C.F.R. § 3.317(a)(2).  For 
purposes of this section disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(3).  See 
also 38 U.S.C.A. § 1117; VAOGCPREC 8-98.  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to and 
undiagnosed illness generally requires evidence of (1) active 
service in Southwest Asia during the Persian Gulf War, (2) 
manifestation of one or more signs or symptoms, (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of 10 percent or more within the 
specified presumptive period, and (4) a nexus between the 
chronic disability and the undiagnosed disorder.  See 
VAOGCPREC 4-99.

I.  Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f)(1999); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

The Board finds that there is no medical evidence in the 
claims file of a diagnosis of post-traumatic stress disorder.  
Under these circumstances, the claim must be denied as not 
well grounded. 

Service medical records, including a report of separation 
examination in March 1991, show no psychiatric disorder.  VA 
examinations in April 1995 and August 1997 revealed diagnoses 
of depressive disorder and depression, respectively, but 
there is no indication that the veteran's depression was 
secondary to post-traumatic stress disorder or that post-
traumatic stress disorder was even present.  There is no 
medical evidence of a nexus between depression and service.

Because the claims file does not contain a diagnosis of post-
traumatic stress disorder, the veteran's claim for service 
connection for that disorder is not well grounded.  

II.  Hypertension

The veteran's claim for service connection for hypertension 
is well grounded, meaning not inherently implausible.  All 
relevant facts have been properly developed and, therefore, 
the VA's duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5107(a). 

The veteran was on active duty from December 1990 to April 
1991.  Although a March 1991 examination report documents the 
presence of hypertension treated with medication in service, 
the veteran's hypertension clearly existed prior to service.  
For instance, a June 1988 report of an inactive duty 
examination associated with the veteran's service in the 
reserves reflects that he had high blood pressure, and a 
March 1986 inactive duty examination report similarly 
documents the presence of hypertension.  Medical evidence of 
record, including a March 1995 entry and the report of an 
April 1995 VA examination, confirm post-service hypertension, 
but there is no medical opinion that supports a finding of a 
worsening or aggravation of hypertension during service.

In fact, there is no medical evidence of any increase of the 
severity of hypertension during service.  In March 1991, the 
veteran's blood pressure was 124/90 and reportedly treated 
with Aldoril.  Reports from June 1988 and March 1986 reflect 
blood pressure readings of 138/92 and 140/92, respectively, 
and also document treatment with Aldoril.  There is no 
medical opinion suggesting that the veteran's underlying 
hypertension otherwise increased in severity during service, 
and the report of a VA examination conducted in April 1995, 
which documents a blood pressure reading of 132/88 reflects 
that the veteran was no longer being treated with medication.  
In addition, although the veteran has filed a claim for 
service connection for hypertension, he has not asserted that 
his high blood pressure grew worse during service, let alone 
pointed to any objective evidence of deterioration during 
service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for hypertension based on 
aggravation of a preexisting disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Fatigue and Sleep Problems

A number of entries in private medical treatment records, 
including entries dated September 1996, January 1996, April 
1995, and March 1995, document assessments of fatigue and 
chronic fatigue.  This evidence raises some question as to 
whether the veteran suffers from an undiagnosed illness 
associated with complaints of fatigue and is, therefore, 
sufficient to render the veteran's claim well grounded.

However, during an August 1997 psychiatric examination during 
which an examiner diagnosed depression, the examiner 
concluded that complaints that included loss of energy and 
sleep problems were most likely related to the veteran's 
depressive disorder.  The examination report reflects that 
the claims file was reviewed.  The Board, therefore, 
concludes that this opinion, which was uniquely based upon 
consideration of the entire claims file, is more probative of 
the issue of the etiology of the veteran's complaints of 
fatigue than are other entries in the veteran's treatment 
records, which although they mention fatigue and chronic 
fatigue, do not portend to offer an opinion concerning the 
etiology of the veteran's fatigue.  Therefore, the Board 
concludes that the veteran's complaints of fatigue are 
related to his depressive disorder and are not undiagnosed.  
The Board also finds  that, since the veteran's insomnia 
complaints have been medically linked to his depressive 
disorder, they are not due to an undiagnosed illness.

The Board observes that service connection is not in effect 
for depressive disorder, and the veteran has not pointed to 
medical evidence linking his depressive disorder to service.  
Because the veteran does not suffer from undiagnosed fatigue 
or sleep problems, and since they have not been linked to 
service, the veteran's claim for service connection for 
fatigue and sleep problems, to include as due to an 
undiagnosed illness, must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for fatigue and sleep problems, 
to include as due to an undiagnosed illness must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Knee Disorder

Private treatment records documents complaints of pain in the 
knees and reference chronic pain syndrome.  A March 1995 
entry documents chronic pain syndrome, for instance, and also 
contains a reference to arthritis, although it does not 
reflect that x-rays were performed at that time to confirm 
the presence of arthritis.  Entries from June and July 1995 
also reflect the presence of chronic pain syndrome, as does a 
December 1996 entry.  In May 1996, the veteran's physician 
made note of an arthritis profile, although an annotation 
from that time references apparently negative findings of the 
right and left knee. 

However, a VA examination in February 1994 did not reveal 
abnormal findings to explain the veteran's complaints.  
During a VA examination in August 1997 x-rays were reportedly 
negative, and the results of the physical examination were 
characterized as "negative."  The examiner, furthermore, 
concluded that an MRI was not warranted, based upon the 
negative findings elicited during examination.  

Although the references to chronic pain syndrome may be 
sufficient to render the veteran's claim for service 
connection for knee pain associated with an undiagnosed 
illness well grounded, particularly since there is no clear 
evidence that the veteran's complaints can be explained by 
arthritis, the VA examination reports reveal that the 
examiner could identify no objective findings to corroborate 
the veteran's subjective complaints of pain.  Treatment 
records documenting assessments of chronic pain syndrome do 
not point to clinical findings to substantiate the 
assessments or otherwise offer any basis to affirmatively 
conclude that the assessments were based upon evidence other 
than the veteran's subjective complaints.  While it is well 
established that pain warrants separate and even additional 
consideration during the course of rating a disability, see, 
e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.56, the Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, U. S. Vet. App. No. 97-
1948 (Dec. 29, 1999).  While service connection for knee pain 
due to an undiagnosed illness is permitted under 38 C.F.R. 
§ 3.317, in the veteran's case, he has presented no medical 
evidence of objective indications of the claimed chronic knee 
disability, within the meaning of the cited legal authority.  
The Board concludes, therefore, that the veteran does not 
suffer from a disability characterized by signs or symptoms 
associated with the veteran's complaints of knee pain.  
Therefore, the veteran's claim must be denied.    

V.  Memory Loss

There is no medical evidence that the veteran's complaints of 
memory loss elude diagnosis.  During a VA mental status 
examination in April 1995, the veteran, reportedly, was 
cognitively intact.  During a July 1997 neurological 
examination, the veteran articulated complaints of memory 
deficits that the examiner characterized as vague.  The 
neurological examination was normal, and the examiner 
recommended a psychiatric examination for the veteran's 
complaints of depression and memory deficit, which the 
examiner indicated might be related to the veteran's 
depression.  In August 1997, the veteran underwent an 
examination for mental disorders.  An examiner indicated 
mental status examination was essentially within normal 
limits and diagnosed depression.  The examiner further 
indicated that the veteran's symptoms, including decreased 
memory, were most likely related to the veteran's depressive 
disorder, although the veteran believed that decreased memory 
was the related to his presence in the Gulf War.  

Where examiners have addressed the etiology of the veteran's 
complaints they have posited the veteran's depressive 
disorder as the cause.  Evidence in the claims file does not 
suggest that the veteran's complaints are unexplained or 
undiagnosed.  Furthermore, there is no medical evidence 
linking depressive disorder to service.  Without medical 
evidence to show that a memory deficit is linked to service 
or due to an undiagnosed disorder, the veteran's claim for 
service connection is not well grounded. 

VI. Skin Disorder

There is no medical evidence of a skin disorder that eludes 
diagnosis.  During an April 1995 VA general medical 
examination an examiner noted the presence of liver spots.  
However, the examiner suggested that the findings were not 
medically significant and, in any event, it was not indicated 
that liver spots is an undiagnosed illness.

A September 1997 letter from a physician documents findings 
that include dry, scaly patches of the skin and arms that 
occasionally open and bleed.  Although that physician did not 
record a specific diagnosis, the letter does not reflect an 
opinion that the etiology of the findings was unexplained.  
The letter, moreover, was generated in connection with 
treatment provided in connection with other findings that 
raised the concern that the veteran might suffer from 
lymphoma.  There is no indication that the lack of comment on 
the findings concerning the skin reflected anything other 
than the lack of significance of the findings to the problem 
at hand.  The only apparent diagnosis was lymphoma; there was 
no assessment of an undiagnosed skin disorder.  

During a VA examination in September 1997, an examiner noted 
the presence of a single excoriation on the left forearm.  
Although the examiner did not proffer an opinion concerning 
the etiology of the finding, this examination was not for the 
purpose of evaluating skin complaints.  In fact, the examiner 
indicated that the veteran was to be evaluated during a 
dermatological evaluation but failed to report for that 
evaluation.  There is nothing in the commentary of the 
September 1997 report which would suggest that the examiner 
was unable to explain or offer a diagnosis for the findings 
involving the veteran's skin, which would have been more 
appropriately addressed during the scheduled dermatological 
evaluation. There was no assessment of an undiagnosed skin 
disorder. 

Service medical records document treatment in July 1984 for a 
rash.  However, this predates the veteran's presence in the 
Persian Gulf, as well as the veteran's period of active duty, 
and was attributed to exposure to plant poison.  Furthermore, 
there is no medical evidence linking a current skin disorder 
to the rash for which the veteran was treated in July 1984. 

While there is medical evidence of a few isolated skin 
lesions on the arms that have not been specifically 
diagnosed, neither of the examiners assessed a skin disorder 
due to a diagnosed or undiagnosed illness, and it is not 
clear from the record that these skin lesions were chronic 
(existing six months or more-see 38 C.F.R. § 3.317(a)(3)).  
Moreover, the veteran was not examined to evaluate a skin 
disorder so the examiners in September 1997 never addressed 
the question of etiology.  It was specifically noted by the 
VA examiner at that time that the veteran failed to show for 
a VA dermatology examination.  The veteran did not indicate a 
reason for his failure to report for this examination.  In 
any event, 38 C.F.R. § 3.655 (1999) provides, in pertinent 
part, that in situations in which a claimant fails to report 
for an examination without good cause shown, that claim shall 
be based on the evidence of record.  Accordingly, the Board 
finds that as the veteran failed to report for his scheduled 
examination in September 1997, his claim will be decided on 
the evidence of record, and that there is no requirement to 
remand this issue back to the RO for an additional 
examination at this time.

It is the Board's judgment that, as there is no medical 
evidence that links a current skin disorder to service, and 
the medical evidence is insufficient to conclude that the 
veteran has a chronic skin disorder due to an undiagnosed 
illness, within the meaning of 38 C.F.R. § 3.317, his claim 
must be denied as not well grounded. 

VII.  Sinus Condition

There is no medical evidence of a disorder of the sinuses 
that eludes diagnosis.  
There are some findings documenting sinus complaints in 
treatment records.  For instance, entries from January, May, 
and November 1997, document sinus complaints and complaints 
of a cold and nasal congestion.  A December 1996 entry 
documents complaints of a cough and sinus pressure, and a 
March 1995 entry references a history of occasional sinus 
infection.  However, in each case that the veteran presented 
complaints, the complaints were associated with a specific 
diagnosis or assessment, such as a viral infection, a cold, 
or pharyngitis.  There is also a February 1996 diagnosis of 
bronchitis.  There is no medical evidence that the veteran's 
complaints at any time eluded diagnosis or that they 
represented, together, a chronic underlying condition that 
eluded diagnosis.  Furthermore, during a VA examination of 
systemic conditions in September 1997, an examiner determined 
that a pulmonary function test was not necessary in view of 
the lack of a history of complaints involving the veteran's 
respiratory system.  This opinion affirmatively suggests the 
lack of a chronic unexplained underlying pathology.  In any 
event, because there is no medical evidence of a sinus 
disorder that is linked to service or that eludes diagnosis, 
the veteran's claim is not well grounded.  

VIII.  Headaches

The claims file contains no medical findings suggesting the 
presence of headaches that elude diagnosis.  Complaints of 
headaches are actually quite scarce.  Although the veteran 
complained of sinus headaches of one day in November 1997, 
the impression at that time was viral syndrome and 
pharyngitis.  The veteran's complaints, therefore, are not 
undiagnosed.  As there is no medical evidence that links a 
current headache disorder to service, and there is medical 
evidence that links headaches to a known diagnosis, the claim 
must be denied as not well grounded.





ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for fatigue and sleep 
problems, to include as due to an undiagnosed illness is 
denied.

Entitlement to service connection for knee pain, to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness is denied.  

Entitlement to a sinus condition, to include as due to an 
undiagnosed illness is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



